El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que, constituyendo la publicación de la correspondencia inserta en el periódico “The San Juan News,” un delito de desacato contra el Tribunal que enten-día en la causa criminal seguida contra Don Osvaldo Baez, comprendido dicho delito en los casos 3 y 5, Sección D de la. Ley votada por la Asamblea Legislativa de esta Isla y apro-bada en 1? de Marzo del año próximo pasado, definiendo y penando el expresado delito, puesto que las noticias trasmi-tidas por el corresponsal del periódico aludido, que han sido' declaradas falsas por el Presidente del Tribunal y cuya exac-titud no se ha comprobado en ninguna forma por los intere-resados, tendían directamente á llevar . el descrédito y el desprestigio del Tribunal en el concepto público, haciendo sospechosos de parcialidad y falta de rectitud al Presidente *428del Tribunal y á los Jurados que entendían en la causa y sobre los que se pretendía hacer recaer la sospecha de estar sobornados ó influidos por personas prominentes de la loca-lidad para votar en sentido favorable al acusado; y siendo por otra parte competente el Juez Presidente del Tribunal Don Arturo Aponte para. sustanciar y decidir el procedi-miento seguido contra los responsables del expresado delito, con absoluta independencia de los demás jueces del Tribunal del Distrito, y cuya jurisdicción asumía para entender de la citada causa y en todas las incidencias que pudieran surgir durante su curso, entre las cuales no puede dudarse que deben estimarse comprendidas los desacatos que pudieran cometerse á la presencia del Tribunal, ó en otra forma de las que la ley previene y establece, es indudable que tanto por razón de la materia, cuanto por la persona del Juez senten-ciador era competente el Presidente del Tribunal Don Arturo Aponte para conocer y fallar el proceso seguido contra los referidos Mr. Hobart S. Bird y Don Julio Medina por desa-cato al expresado Tribunal, y que en su consecuencia debe desestimarse la alegación de incompetencia propuesta por el peticionario en su escrito.
Considerando: que tampoco es de estimarse la otra alega-ción de nulidad formulada por el mismo peticionario Mr. Hobard S. Bird en razón á haberse celebrado el juicio sin su asistencia no obstante haber solicitado su suspensión ale-gando justa causa, pues habiéndose suspendido el juicio por primera vez á solicitud del mismo interesado, y habiendo sido citado por segunda vez con señalamiento de día para la celebración del juicio que se llevó á efecto con asistencia de su abogado defensor, el que alegó en el acto cuanto estimó pertinente á su derecho, se han observado las formas esen-ciales del juicio y no puede el interesado querellarse de que se le hubiera privado de ningún derecho sustancial, máxime cuando es regla general establecida por el artículo, 179 del Código de Enjuiciamiento Criminal, que puede aplicarse por analogía como doctrina en el presente caso, que en las *430causas por delitos menos graves á cuya naturaleza corres-ponde el de desacato, no es requisito indispensable para la validez del juicio la presencia del acusado, siempre que esté representado por su abogado defensor.
Considerando: que esto no obstánte,- estando dispuesto por la citada ley sobre desacato en su sección 3a- que “siem-pre que alguna persona fuere multada ó encarcelada por desacato á un Tribunal, deberá firmarse por el Juez senten-ciador una órden ó mandamiento para dicha multa ó pri-sión, consignándose en el mismo, el acto ó actos constituti-vos de dicho desacato, así como la fecha y lugar de su comi-sión y circunstancias de la misma, con especificación de la sentencia del Tribunal, sin lo cual dicha sentencia quedará enteramente nula y sin efecto; y no conteniendo el manda-miento librado para la prisión de Mr. Hobart S. Bird los requisitos prevenidos en la citada sección, pues ni está auto-rizado por el Juez sentenciador, Sr. Aponte, ni contiene la relación de los actos constitutivos del desacato, es nula por disposición expresa de la ley la sentencia pronunciada por dicho Juez Sr. Aponte, y por consiguiente nulo y sin nin-gún valor el mandamiento librado para su ejecución en la persona de Mr. Hobart S. Bird.
Considerando: que no puede admitirse la teoría susten-tada por el Ministerio Fiscal en su informe escrito, de que la ley de la Asamblea Legislativa de esta 'Isla definiendo y penando el delito de desacato esté derogada por el Código Penal, pues aparte de que no puede -presumirse que entrara en la mente de la Asamblea Legislativa que una ley creada para robustecer y afianzar la autoridad y el prestigio de los • Tribunales de Justicia, sólo estuviera en uso temporalmente ó sea desde el 1 de Marzo de 1902 en que fué aprobada, hasta el 1 de Julio del mismo año en que comenzó á regir el Código Penal, resulta, por el contrario, que éste no la afecta en lo más mínimo, toda vez que con arreglo al ar-tículo 7 del propio Código, nada de lo que en él se establece y consigna afecta á “ningún poder conferido por la ley á *432cualquier Consejo de Guerra, autoridad ú oficial militar para imponer castigos á delincuentes, ni á ningún poder conferido por la ley á cualquier cuerpo, tribunal ó funcio-nario público para castigar delincuentes”; de donde se deduce que entre esos poderes está indudablemente com-prendido el que se confiere por la citada Ley de la Asam-blea Legislativa á esta Corte Suprema, á las Cortes de Dis-trito y á cualquier otro Tribunal análogo, ó semejante, debi-damente establecido en Puerto Rico para castigar los desa-catos cometidos contra su autoridad, bien se cometan á su presencia, ó en cualquier otra forma de los que la misma ley determina.
Considerando: que esta doctrina la robustece y confirma la propia ley de la Asamblea Legislativa al disponer en su sección 3a: “que la pena por desacato impuesta con arreglo á dicha sección no impedirá la acción penal que por el mismo delito entablare el Fiscal de la respectiva jurisdic-ción ; pero que cuando una persona así castigada resultare convicta en la causa adicional que se le siguiere, el Tribunal al sentenciar, tomará en cuenta el castigo impuéstole anteriormente con arreglo á dicha Ley”; de donde se deduce lógicamente que entre ambas leyes no existen disposiciones contradictorias ó en conflicto, sino que por el contrario se armonizan y concilian perféctamente, y que ambas fueron dictadas por la Asamblea Legislativa con el propósito de que subsistieran conjunta y simultáneamente.
Considerando: por tanto que siendo ineficaz y nulo el mandamiento librado para la prisión del promovente Mr. Hobard S. Bird está el caso comprendido en el número 3 del artículo 483 del Código de Enjuiciamiento Criminal y que no es posible duplicar el mandamiento como lo propone el Ministerio Fiscal en su ¡escrito, porque habiendo quedado anulada y sin ningún valor la sentencia pronunciada por el Juez Sr. Aponte, nulo é ilegal resultaría cualquier manda-miento que se librara para su ejecución.
Vistas las disposiciones legales citadas y la resolución die-*434tada por esta Corte Suprema en 1 de Mayo de 1903, en otro expediente análogo promovido por él mismo Hobart S. Bird, á virtud de sentencia pronunciada contra él por el Tribunal de Distrito de San Juan por el mismo delito de desacato.
Se declara con lugar la solicitud de excarcelación presen-tada por el peticionario Mr. Hobart S. Bird, y en su conse-cuencia queda definitivamente en libertad, alzándose la fianza que tenía prestada.
Juez concurrente : Sr. Hernández.
El Juez Asociado Sr. Sulzbacher concurrió también fun-dando su voto en las razones expresadas en su opinión.
Juez disidente: Sr. MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.